DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimoto et al (US 2011/0284785).
Yoshimoto et al disclose a shovel comprising: an upper swing structure (2); a cab (4) mounted on the upper swing structure (2); an operator seat (not shown, see ¶33) installed in the cab (4); a console box (21) installed on the operator seat (not shown, see ¶33); a boot (40) attached to the console box (21); and an operating lever (16) provided in the cab (4), wherein the operating lever (16) includes a lever part (31) to which a grip part (unnumbered part attached to the top 31, see Fig 5) is fixed (see Fig 5), a holder part (33) to which the lever part (31) is connected, and a joint part (34) connecting the lever part (31) and the holder part (33) and positioned outside the console box (21), the lever part (31) is detachably attached to the holder part (33) via the joint part (34), and the joint part (34) is covered by the boot (40).
Re claim 2, wherein the joint part (34) includes an operating part (unnumbered top potion, see Fig 5) and an operated part (unnumbered bottom portion, see Fig 5).
Re claim 3, the lever part (31) is an operating part, and the joint part (34) is an operated part.
Re claim 6, wherein the lever part (31) is connected to the holder part (33) by a clamping ring including a cam lever (32), a pin lock mechanism (unnumbered pin in 33, see Fig 5), a taper fitting structure, a clamp lever with an eccentric cam, a clamp lever with a rotary wedge, or a clamp lever with a sliding wedge.
Re claim 13, Yoshimoto et al disclose an operating unit for a shovel, comprising: an operator seat (not shown, see ¶33); a console box (21) installed on the operator seat (not shown, see ¶33); a boot (40) attached to the console box (21), and an operating lever (16) including a lever part (31) to which a grip part (unnumbered part attached to the top 31, see Fig 5) is fixed, a holder part (33) to which the lever part (31) is connected (see Fig 5), and a joint part )34) connecting the lever part (31) and the holder part (33) and positioned outside the console box (21), wherein the lever part (31) is detachably attached to the holder part (33) via the joint part (34), and the joint part (34) is covered by the boot (40). 
Allowable Subject Matter
Claims 11 and 12 are allowed.
Claims 4, 5, and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 105229552		lever
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656